             Case 2:20-cr-00368 Document 10 Filed on 02/24/20 in TXSD Page 1 of 4




                                       UNITED STATES DISTRICT COURT

                                        .SOUTHERN DISTRICT OF TEXAS                    United States Cou~
                                                                                     Southern District of Texas
                                                                                             FILE©
                                           CORPUS CHRISTI DMSION
                                                                                         FEB 2 4 2020 .        •cs




                                                                                    David J. Bradley, Clerk of Court
           UNITED STATES OF AMERICA                         §
                                                            §
                        v.                                  §         CRIMINAL NUMBER
                                                            §
                                                            §
                                                            §
                                                            §
           JOSE RAMOS
                                                   INDICTMENT

          TIIB GRAND JURY CHARGES THAT:

                                                 . COUNTONE

                 Between on or about January 1, 2013, and on or about July 1, 2019, in the Corpus Christi

          Division of the Southern District of Texas and elsewhere within the jurisdiction of the Court, the

          ~~fondants,




                                                    . JOSE RAMOS,
... :..
           did knowingly and intentionally conspire and agree together, with each other, and with other

          persons known and unknown to the Grand Jury, to possess with intent to distribute a controlled

          substance. This violation involved more than five (5) kilograins::o.:f a mixture or substance

          containing a detectable amount of cocaine, a Schedule II controlled substance. ·

                 In violation of Title 21, United States Code, Sections 846, 841(a)(l), and 84l(b)(l)(A).

                                                   COUNTTWO

                 Between on ot about January 1, 2013, and on or about JulyJ_, 201~, in the Corpus Christi.




                                                                          . ~-;,,
Case 2:20-cr-00368 Document 10 Filed on 02/24/20 in TXSD Page 2 of 4
Case 2:20-cr-00368 Document 10 Filed on 02/24/20 in TXSD Page 3 of 4
Case 2:20-cr-00368 Document 10 Filed on 02/24/20 in TXSD Page 4 of 4
